In The
                     Court of Appeals
       Sixth Appellate District of Texas at Texarkana


                          No. 06-13-00016-CV



GTE SOUTHWEST INCORPORATED, D/B/A VERIZON SOUTHWEST, Appellant

                                   V.

  WARNER DURRELL SEALE AND HELEN ELIZABETH SEALE, Appellees



             On Appeal from the 336th Judicial District Court
                         Fannin County, Texas
                     Trial Court No. CV-09-39419




              Before Morriss, C.J., Carter and Moseley, JJ.
             Memorandum Opinion by Chief Justice Morriss
                                      MEMORANDUM OPINION
           On March 1, 2013, GTE Southwest Incorporated, d/b/a Verizon Southwest (Verizon

Southwest), appellant, filed its notice of appeal in this matter and another case bearing our cause

number 06-13-00015-CV. While Verizon Southwest timely filed its docketing statement and

paid the mandated filing fees in cause number 06-13-00015-CV, it has not done so in this case.

           On April 19, 2013, we notified Verizon Southwest of these defects and provided it an

opportunity to cure them. Additionally, we warned that failure to adequately respond within ten

days of the date of the letter would subject this appeal to dismissal for want of prosecution. See

TEX. R. APP. P. 42.3(b), (c).

           We have received no response from Verizon Southwest with respect to this cause since

that time. Pursuant to Rule 42.3(b) of the Texas Rules of Appellate Procedure, we dismiss this

appeal for want of prosecution. 1 See TEX. R. APP. P. 42.3(b).




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:             May 29, 2013
Date Decided:               May 30, 2013




1
    This dismissal does not affect our case numbered 06-13-00015-CV.

                                                         2